Citation Nr: 1456718	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 2003 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the RO in Seattle, Washington.  In September 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in February 2014.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by no more than flexion limited to 55 degrees as a result of pain and functional loss.

2.  The Veteran's left knee disability is manifested by no more than flexion limited to 120 degrees as a result of pain and functional loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for a right knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

2.  The criteria for a rating greater than 10 percent for a left knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in July 2007.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements and testimony in support of the claims.  The development requested on remand in February 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA provides an examination or opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent laws and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times during the pendency of the appeal when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) .  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2014).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2014).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2014).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2014).

Diagnostic Code 5260 provides a 30 percent rating where knee flexion is limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

For dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).  For symptomatic disability following removal of semilunar cartilage at 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).  

Under certain circumstances, a knee disability may warrant separate ratings based on evidence showing limitation of flexion and limitation of extension, or instability.  However, a separate rating can only be assigned where there is separate compensable symptomatology.  VAOPGCPREC 9- 2004 (2004), 69 Fed. Reg. 59,990 (2004); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

The pertinent evidence of record includes service medical reports showing the Veteran experienced knee problems including patellofemoral syndrome, congenital bipartite patella knee deformity, old disruption of a right anterior cruciate ligament, and patellar chondromalacia.  Records show that in September 2007 he underwent right medial femoral condyle chondroplasty.  

On VA examination in October 2007 prior to discharge the Veteran reported knee symptoms including weakness, inability to run more than one mile, stiffness with a difficulty to fully straighten the legs, swelling after activities, giving way with buckling when tired, lack of endurance for extended work or running, and locking or becoming stuck after prolonged or vigorous activity.  He complained of constant pain that was aching, sharp, and sticking in nature.  He estimated his pain at 10 on a 10 point scale.  The pain was elicited by physical activity and sitting and was relieved by rest.  He asserted he was unable to perform physical activities such as climbing stairs, running, hiking, or exercising vigorously.  

The examiner noted the Veteran's gait was abnormal and was antalgic with avoidance of right weight bearing.  He used crutches because his right knee was unstable.  There was locking pain, effusion, weakness, tenderness, and guarding of movement to the right knee without edema, redness, heat, subluxation, genu recurvatum, or crepitus.  The left knee revealed no locking pain, effusion, weakness, tenderness, guarding of movement, edema, redness, heat, subluxation, genu recurvatum, or crepitus.  Range of motion studies revealed right knee motion from 0 to 80 degrees with pain on flexion at 80 degrees.  Flexion was additionally limited by 25 degrees after repetitive use due to pain, fatigue, weakness, and lack of endurance.  Left knee motion was from 0 to 130 degrees with pain on flexion at 130 degrees.  Left knee flexion was additionally limited by 5 degrees after repetitive use due to fatigue, weakness, and lack of endurance.  Anterior and posterior cruciate ligament and medial and lateral collateral stability testing were within normal limits.  The medial and lateral meniscus testing of the right knee was abnormal with a slight degree of severity.  Left knee medial and lateral meniscus testing was within normal limits.  Gross examination of the muscle was within normal limits.  There was an arthroscopic scar to the anterior right knee that was approximately 0.8 centimeters by 0.8 centimeters without evidence of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  

X-ray examination studies revealed degenerative arthritic changes to the right knee with mild medial compartmental narrowing.  There were degenerative arthritic changes to the left knee with chronic calcific tendinosis.  The examiner's diagnoses included degenerative arthritis of the knee joints with bilateral Baker's cysts.  The effect of the condition on the Veteran's usual occupation and daily activity was reduced mobility.

On VA examination in November 2010 the Veteran complained of worsening right knee symptoms from physical training and running with weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, subluxation, and pain.  He denied heat, redness, deformity, drainage, effusion, and dislocation.  He reported flare-ups as often as once per day and lasting for one hour.  Severity level was estimated as 5 on a 10 point scale.  The flare- ups were precipitated by physical activity and prolonged sitting and were alleviated by rest.  He reported having difficulty straightening his legs, walking without pain, and standing too long, and that after sitting down his knees locked and he had difficulty loosening them.  The examiner noted the Veteran's right knee arthroscopy scar was not painful and caused no limitation of function.  He walked with antalgic, abnormal gait due to pain.  No assistive devices were required for ambulation.  There was tenderness and crepitus to the knees with no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, genu recurvatum, locking pain, or ankylosis.  

Range of motion studies revealed right knee motion from 0 to 110 degrees with repetitive motion possible, but no additional degree of limitation.  Left knee motion was from 0 to 130 degrees with repetitive motion possible, but no additional degree of limitation.  Joint function, bilaterally, was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Medial/lateral collateral ligaments, anterior/posterior cruciate ligaments, and medial/lateral meniscus stability tests were within normal limits.  The diagnoses included right knee degenerative arthritis and Baker's cyst, status post arthroscopic surgery with scar, and left knee degenerative arthritis and Baker's cyst.  The examiner noted the effects of the condition on the Veteran's usual occupation and daily activity was limitation to prolonged standing and kneeling.  

At a hearing in September 2013, the Veteran asserted that the assigned disability ratings for his knees did not take into consideration an adequate picture of the severity of the functional impairment and the effects of the disability upon the ordinary activity in daily life.  He described his pain as no lower than 3 on a 10 point scale and 7 or higher with any activity.  He reported difficulty climbing stairs and walking long distances, and that his use of specially made VA knee braces had been unsuccessful.  He stated his knee buckled at times.  

A VA examination in May 2014 included diagnoses of bilateral degenerative joint disease.  The Veteran reported that his right knee was worse than the left and that he experienced daily pain in the knees with aching and tightness.  His pain was estimated as from 4 to 9 on a 10 point scale.  He stated that he had difficulty ambulating some days and weekly flare-ups with decreased range of motion.  He reported having had injections to the knees with improvement in symptoms for a week.  Range of motion studies revealed right knee flexion to 110 degrees with objective evidence of painful motion at that point.  Right knee extension was to 0 degrees with no objective evidence of painful motion.  Left knee flexion was to 120 degrees with objective evidence of painful motion at that point.  Left knee extension was to 0 degrees with no objective evidence of painful motion.

Following repetitive-use testing, right knee range of motion was flexion to 110 degrees and extension was to 0 degrees.  Left knee flexion was to 120 degrees and extension was to 0 degrees.  There was no additional limitation in range of motion.  The contributing factors of disability included less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling.  There was tenderness or pain on palpation for the joint line or soft tissues.  Muscle strength was normal on flexion and extension of the knees.  Joint stability testing revealed normal anterior, posterior, and medial-lateral instability test findings.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran's surgical scar was not painful or unstable.  It was noted that he occasionally used knee braces.  X-ray studies were noted to have revealed bilateral degenerative or traumatic arthritis.  There was no X-ray evidence of patellar subluxation.  The examiner noted that the Veteran was presently working as a sports instructor and that his knee conditions had an impact on his ability to work.  It was further noted that it was unclear how long he would be able to continue working as a sports instructor, that there were days that he could not ambulate, and that he may need sedentary work sometime in the future.  He was not experiencing a flare on the day of the examination and an opinion as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups could not be provided without speculation.  

Based upon the evidence of record, the Board finds that the Veteran's right knee disability is manifested by no more than flexion limited to 55 degrees as a result of pain and functional loss and that his left knee disability is manifested by no more than flexion limited to 120 degrees as a result of pain and functional loss.  On VA examination in October 2007his  right knee flexion was found to be additionally limited to 55 degrees after repetitive use due to pain, fatigue, weakness, and lack of endurance.  Left knee flexion was limited with objective evidence of painful motion at 120 degrees on VA examination in May 2014.  The October 2007, November 2010, and May 2014 VA examination findings are found to have adequately evaluated the Veteran's knee disabilities and to have adequately considered his reports of symptom manifestation.

There is no evidence of right or left leg flexion limited to 30 degrees, extension limited to 10 degrees, recurrent subluxation, lateral instability, dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint, removal of semilunar cartilage, or unstable or painful scarring.  The Board further finds it significant that the May 2014 examination found objective evidence of painful motion on right knee flexion at 110 degrees with no additional right or leg limitation in range of motion.  Muscle strength at that time was normal on flexion and extension of the knees.  Joint stability testing was also normal and there was no evidence of recurrent patellar subluxation nor X-ray evidence of patellar subluxation.  The medical evidence of record includes no findings indicative of recent ligament or semilunar cartilage impairments or other current pathologic bases for the Veteran's subjective reports of knee instability and locking.  While the Veteran has complained of instability and giving way, objective stability testing has not found instability.  Therefore, no higher or separate alternative ratings are warranted.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected right and left knee disabilities are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The evidence in this case is not indicative of a marked interference with employment as a result of a service-connected disability.  Although the May 2014 VA examiner found the Veteran's knee disabilities had an impact on his ability to work as a sports instructor, there is no indication that he is presently unable to engage in appropriate employment activities.  It was noted that he may need sedentary work sometime in the future.  There is no evidence of other related factors such as frequent periods of hospitalization due to a service-connected disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claims for increased ratings are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


